Citation Nr: 9929442	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-42 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for back pain.

3.  Entitlement to service connection for right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran had honorable military service from March 1, 1983 
to September 26, 1989.  In a July 1996 Administrative 
Decision, the Pittsburgh, Pennsylvania Regional Office (RO) 
of the Department of Veterans Affairs (VA) found that the 
veteran's period of service from September 27, 1989 to 
January 12, 1996 constitutes a bar to VA benefits.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating action by which the RO 
denied the veteran's claims of service connection.

The veteran was originally scheduled for a personal hearing 
at the RO in February 1997, but requested that the hearing be 
rescheduled for a later date.  The veteran was scheduled for 
and notified of a personal hearing in April 1997; however, he 
failed to report to that hearing.  


FINDING OF FACT

No competent medical evidence has been submitted to show that 
the veteran currently has hearing loss, a back disorder or a 
right knee disability.  


CONCLUSION OF LAW

Well-grounded claims of service connection for hearing loss, 
back pain and a right knee disability have not been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A careful review of the service medical records pertaining to 
the veteran's period of honorable service reveals that the 
report of a March 1982 enlistment examination noted normal 
clinical evaluations of all major systems and was silent for 
any pertinent defects.  A reenlistment examination conducted 
in September 1986 reported similar findings.  

In August 1987, the veteran presented for treatment after he 
ran into a fence playing sports.  His primary complaints 
concerned abrasions and shallow lacerations to the right side 
of his face, but abrasions were also noted on the right knee 
and shoulder.  

The report of audiometric testing performed in July 1983 
reported pure tone air conduction thresholds as 5, 10, 0, 10, 
20 and 5 decibels in the right ear at 500, 1000, 2000, 3000, 
4000 and 6000 hertz, respectively.  Like measurements of the 
left ear were 15, 15, 0, 10, 30 and 20 decibels.  

Audiometric testing performed in July 1986 reported pure tone 
air conduction thresholds as 10, 10, 5, 15, 20 and 0 decibels 
in the right ear at 500, 1000, 2000, 3000, 4000 and 6000 
hertz, respectively.  Like measurements of the left ear were 
15, 0, 5, 0, 35 and 15 decibels. 

Audiometric testing performed in March 1988 reported pure 
tone air conduction thresholds as 15, 15, 15, 25, 35 and 20 
decibels in the right ear at 500, 1000, 2000, 3000, 4000 and 
6000 hertz, respectively.  Like measurements of the left ear 
were 0, 15, 0, 15, 30 and 30 decibels. 

The report of a reference audiogram performed in April 1989 
reported pure tone air conduction thresholds as 10, 10, 0, 
10, 15 and 20 decibels in the right ear at 500, 


1000, 2000, 3000, 4000 and 6000 hertz, respectively.  Like 
measurements of the left ear were 5, 10, 0, 20, 30 and 45 
decibels.  It was noted that the reference was established 
following exposure in noise duties.  

The report of an August 1989 reenlistment examination noted 
normal clinical evaluations of the musculoskeletal system and 
lower extremities and no significant defects or interval 
history with regard to the back or right knee.  Audiometric 
testing performed as part of that examination reported pure 
tone air conduction thresholds as 10, 10, 0, 10, 15 and 20 
decibels in the right ear at 500, 1000, 2000, 3000, 4000 and 
6000 hertz, respectively.  Like measurements of the left ear 
were 5, 10, 0, 20, 30 and 45 decibels.  The examiner noted a 
finding of high frequency hearing loss.

There is no evidence of post-service treatment for the 
claimed conditions.  In the Application for Compensation, the 
veteran noted that the claimed conditions had their onset in 
1988, but he had not received medical treatment for the 
conditions.  

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in 


service; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or during an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present disorder to that 
symptomatology.  Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
evidence must show that the veteran currently has a 
disability stemming from service.  Brammer v. Derwinski,  3 
Vet. App. 223 (1992).

The veteran contends that he is suffering a hearing loss 
which was incurred in service.  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz are 26 decibels or greater; or when the speech 
recognition 


scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

The Board finds that the veteran has not submitted a well-
grounded claim with respect to the issue of defective 
hearing.  There is no competent evidence showing impaired 
hearing resulting in a disability as defined by 38 C.F.R. § 
3.385 during the veteran's period of honorable service or 
within one year of the veteran's discharge from service.  
Although the service medical records pertaining to the 
veteran's period of honorable service include a finding of 
high frequency hearing loss on the August 1989 reenlistment 
examination, those findings do not meet the criteria set 
forth above.  Likewise, there is no competent medical 
evidence showing that the veteran currently suffers from 
impaired hearing resulting in a disability as defined by 38 
C.F.R. § 3.385.  Absent a present disability, the claim is 
not well grounded.  See Caluza, supra.  The statements of the 
veteran regarding having a hearing loss are not sufficient to 
well-ground a claim because, as a lay person, he is not 
competent to offer opinions as to the questions of medical 
diagnosis or causation presented in this case.  See Espiritu, 
supra .  

With regard to the claims of service connection for back pain 
and a right knee disability, the Board notes that the veteran 
has not submitted any competent evidence that he currently 
suffers such disabilities.  In fact, on his claim for 
compensation, the veteran noted that he had not received 
medical treatment for the claimed conditions.  A claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  See Tirpak, supra.  Thus, since there is no 
competent medical evidence that the veteran currently has a 
disability affecting the back or right knee, the first prong 
of Caluza is not satisfied.  The Board also notes that, in 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer, supra.  Therefore, as there is no 
evidence that the veteran currently has a back or right knee 
disability, his claims for service connection must fail.



Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claims do not 
meet the threshold of being well grounded, a weighing of the 
merits of the claims is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As well-grounded claims have not been presented, service 
connection for hearing loss, back pain and a right knee 
disability is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

